Citation Nr: 0120873	
Decision Date: 08/15/01    Archive Date: 08/16/01	

DOCKET NO.  01-04 370	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for keratoconus of both 
eyes.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 15 to July 14, 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


REMAND

Upon review of this case, the Board notes that the veteran's 
preenlistment examination revealed refractive error of both 
eyes.  There was no diagnosis of keratoconus.

On a service Physical Evaluation Board proceeding on June 28, 
2000, it was noted that the veteran's keratoconus existed 
prior to his entry upon active service.  Additionally noted 
was that the veteran did not meet the standards for 
enlistment in military service. It listed keratoconus as a 
cause for rejection.  The Physical Evaluation Board report 
found keratoconus in both eyes, worse on the right.

In December 2000, a private doctor of optometry wrote that he 
had seen and examined the veteran on March 30, 2000, and that 
examination findings did not indicate that keratoconus was 
present at that time.  However, following a VA eye 
examination in March 2001, the examining ophthalmologist 
commented that he was "skeptical" regarding the elimination 
of keratoconus from the veteran's differential diagnosis, 
since reduced corrected vision in the veteran's right eye was 
noted with no other explanation.  The examiner further 
commented that, inasmuch as testing for early keratoconus 
(e.g., corneal topography, visual keratometry) was not 
typically done as part of a routine eye examination, it would 
be "helpful" to know what testing was done during the course 
of the veteran's March 2000 visit.  

The Board observes that, at the time of the March 2001 VA 
ophthalmologic examination, the veteran's claims file was 
reportedly available, and reviewed.  However, a review of the 
veteran's file discloses that the actual test results 
obtained at the time of the veteran's March 2000 optometric 
examination are, in fact, a part of his claims folder.  This 
fact calls into question whether, at the time of the 
veteran's VA ophthalmologic examination in March 2001, the 
examining physician had access to the veteran's March 2000 
test findings.  

Finally, the Board notes that, at the time of the above-noted 
VA eye examination in March 2001, it was recommended that the 
veteran undergo computerized corneal topography of both eyes 
in order to "further support" his diagnosis, and to quantify 
and track the progression of his disease.  Further 
recommended was that the veteran return to the eye clinic for 
additional evaluation, bringing with him any records he could 
obtain, including, in particular, printouts of corneal 
topography, and any old glasses from his childhood, inasmuch 
as tracking the changes in the veteran's refraction over time 
could be informative as to the development of keratoconus.  A 
review of the veteran's file would appear to indicate that no 
such clinical followup has taken place.  

Inasmuch as bilateral keratoconus was not noted on the 
preenlistment examination, the first essential question is 
whether it clearly and unmistakably preexisted service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991 and Supp. 2001).  The VA 
ophthalmologist in March 2001 stated "it was almost 
certainly present prior to service."  This is not sufficient 
to rebut the presumption of soundness at enlistment.

The second relevant question, assuming the disorder 
preexisted service, is whether it increased in severity 
during service.  38 U.S.C.A. §§ 1131, 1153 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.306 (2000).  There is no comment 
as to this question on the March 2001 VA examination.

The RO denied service connection for bilateral keratoconus 
for the reason that it is a congenital or developmental 
defect as per 38 C.F.R. § 3.303(c) (2000).  This 
determination is erroneous.  Keratoconus is a ratable 
acquired eye disorder under Diagnostic Code 6035.

The Board notes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of the VA with respect to the duty to assist, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Accordingly, in light of the 
aforementioned, the case is REMANDED to the RO for the 
following actions:

1.  Any pertinent VA or private inpatient 
or outpatient treatment records, 
subsequent to March 2001, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded 
an additional VA ophthalmologic 
examination in order to determine the 
onset and progression of his current 
keratoconus.  At the time of scheduling, 
the veteran should be requested to bring 
to the examination any old records of 
examination and/or treatment of his eyes, 
including previous corneal topography, 
and available records from his childhood, 
as well as any "old glasses" which he has 
previously worn.  All appropriate studies 
(including corneal topography, if 
indicated) should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should answer the following 
questions:  

(a) Does the veteran currently have 
keratoconus in his right eye only, or 
does it exist in both eyes?

(b) Did the veteran's current keratoconus 
clearly and unmistakably preexist his 
period of active military service?

(c) If so, did the veteran's preexisting 
keratoconus undergo an increase in 
severity during his period of active 
service?

It is required that the examining 
ophthalmologist respond to the above 
questions precisely as posed, in order to 
provide for a proper application of the 
relevant laws and regulations.

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




